Citation Nr: 0729504	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  02-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis 
C.  

2.  Entitlement to service connection for chronic 
hypertension.  

3.  Entitlement to service connection for a chronic 
psychiatric disorder to include panic attacks, anxiety, and 
depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from December 1964 to April 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Louis, Missouri, Regional Office which, in pertinent part, 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic hepatitis C, chronic 
hypertension, and a chronic psychiatric disorder to include 
panic attacks, anxiety, and depression.  In June 2005, the 
Board, in pertinent part, determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for chronic hepatitis C and 
chronic hypertension; determined that the Regional Office had 
erroneously framed the issue of service connection for a 
psychiatric disorder to include panic attacks, anxiety, and 
depression as whether new and material evidence had been 
received to reopen the veteran's claim; and remanded the 
issues to the Regional Office for additional action.  

The issues of service connection for both chronic 
hypertension and a chronic psychiatric disorder to include 
panic attacks, anxiety, and depression are REMANDED to the 
Chicago, Illinois, Regional Office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

Chronic hepatitis C has been shown to have originated during 
active service.  




CONCLUSION OF LAW

Chronic hepatitis C was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection for chronic hepatitis 
C, the Board observes that the RO issued VCAA notices to the 
veteran in February 2001, April 2001, August 2001, September 
2001, October 2003, June 2005, and April 2007 which informed 
him of the evidence generally needed to support both a claim 
of entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The February 2001, April 2001, 
August 2001, and September 2001 VCAA notices were issued 
prior to the May 2002 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The 
veteran's Social Security Administration (SSA) records were 
requested.  In November 2003, the SSA reported that the 
requested documentation could not be located.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records do not refer to 
hepatitis C.  A July 1998 written statement from M. Hassan, 
M.D., relates that the veteran was found to exhibit hepatitis 
C antibodies.  

At a January 2006 VA examination for compensation purposes, 
the veteran reported that he had been diagnosed with chronic 
hepatitis C.  He denied a history of any significant risk 
factors.  The veteran believed that he had been infected with 
hepatitis C via an inservice immunization administered with 
an injection gun.  The veteran was diagnosed with hepatitis 
C.  The VA examiner opined that:

It is difficult to know, if he developed 
hepatitis C after receiving immunization 
while in the service.  No hepatitis C 
tests were available in the 1960s, 1970s 
and early 1980s.  Therefore it is 
difficult to known if he has (sic) 
hepatitis C at that time; he firmly 
denied risk factors that predispose him 
to acuire (sic) the disease process.  
However, he is noted to have hepatitis C 
positive in 1997, subsequently received 
treatment for it and responded well with 
no evidence of reoccurrence.  ...  It is 
the opinion of this examiner that it is 
as (sic) least as likely as not that the 
hepatitis is related to exposure to virus 
during his service time.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
examiner at the January 2006 VA examination for compensation 
purposes opined that it is at "least as likely as not that 
the hepatitis is related to exposure to virus during his 
service time."  In the absence of any evidence to the 
contrary, the Board finds that service connection is 
warranted for chronic hepatitis C.  


ORDER

Service connection for chronic hepatitis C is granted.  


REMAND

In its June 2005 Remand instructions, the Board directed 
that: (1) the veteran was to be scheduled for a VA 
examination for compensation purposes which addressed the 
nature and etiology of the veteran's hypertension; (2) the 
examiner was to state whether the veteran had hypertension 
and to advance "a medical opinion as to whether it is at 
least as likely as not that the disorders are the result of 
any disease or injury in service" with "a complete 
rationale for the opinion;" and (3) his claim for service 
connection for a psychiatric disability should be 
"re-adjudicated as a new and separate claim."  

The veteran was afforded the requested VA examination for 
compensation purposes.  The January 2006, VA examination 
report reflects that the veteran was diagnosed with 
hypertension.  The examiner concluded that the veteran's 
hypertension was "not service connected" without providing 
any rationale for his conclusion.  

In a March 2007 Deferred Rating Decision (VA Form 21-6789-E), 
the AMC indicated that:  

Since the issue of a psychiatric 
disability has not been formally 
adjudicated by the Regional Office it is 
deferred for initial review as an issue 
that is not found to have been properly 
presented to the Board for appellate 
purposes.  

The claims files do not reflect that the issue of service 
connection has been subsequently readjudicated.  The Court 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In July 2007, the veteran submitted additional VA clinical 
documentation dated between March 2004 and October 2005 to 
the Board.  The veteran has not waived RO consideration of 
the additional evidence.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or her representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003)  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic hypertension.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic hypertension had its onset during 
active service; is in any other way 
causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

2.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for both chronic hypertension 
and a chronic psychiatric disorder to 
include panic attacks, anxiety, and 
depression.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


